Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on September 30, 2022.

Status of Claims
Amendment of claim 10 is acknowledged.
Claims 10-12, 14 and 16-18 are currently pending and are the subject of this office action.
Claims 10-12, 14 and 16-18 are currently under examination.

Priority
	The priority date is the filing date of this application: 03/21/2021

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim(s) 10-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajah et. al. (Clinical Pharmacology and Therapeutics (2012) 92:287-290), Frampton (Drugs (2013) 73:1121-1129) in view of Devor et. al. (J. Clin. Invest. (1998) 102:679-687) and Greenberg et. al. (US 2019/0161529).

For claim 10, Thiagarajah teaches that CFTR (Cystic Fibrosis Transmembrane Regulators) inhibitors are effective for treating diarrheal disease (see title and entire reference).  Frampton teaches that the CFTR inhibitor Crofelemer is effective in treating diarrhea caused by antiretroviral therapy (ART) in patients suffering from HIV (see title and page 1122 under 2. Pharmacological Properties).  Crofelemer is so far the only drug approved for the treatment of non-infectious diarrhea caused by antiretroviral therapy (ART) in patients suffering from HIV (see page 1122, left column, last paragraph).  Crofelemer was administered 125 mg or 500 mg twice daily (see page 1124 under 3. Therapeutic efficacy) to patients suffering from watery diarrhea.
None of the above references teaches a method of treating diarrhea caused by antiretroviral therapy (ART) in patients suffering from HIV comprising the administration a dose of ibuprofen.  However, Devor teaches that Ibuprofen is a CFTR inhibitor (See abstract).  Further, Greenberg teaches that Ibuprofen is a CFTR inhibitor like Crofelemer (See page 28, Table 9).
Before the effective filing date of the invention, it would have been prima facie obvious for the skilled in the art to substitute one functional equivalent (a CFTR inhibitor like Crofelemer) for another (the CFTR inhibitor Ibuprofen), and expect to obtain the same or similar result, since both are expected to function in a similar way, thus resulting in the practice of claim 10 with a reasonable expectation of success.

For claim 11, the prior art does not teach the administration of 400 mg of ibuprofen.  However, Frampton teaches that Crofelemer was administered 125 mg or 500 mg twice daily (see page 1124 under 3. Therapeutic efficacy) to patients suffering from watery diarrhea.  In other words, Crofelemer was administered in doses of 250 mg (125 mg x 2) to 1,000 mg (500 mg x 2).  Further, in vitro, Crofelemer inhibited CFRT with maximum inhibition of about 60% and a half-maximal inhibitory concentration (IC50) of about 7 micromolar (see page 1122 under Pharmacological properties).  On the other hand, Devor teaches that in vitro, Ibuprofen inhibited CFTR about 60% at a concentration of 300 micromolar (see abstract).  As such, the skilled in the art will be able to determine the most appropriate dose of ibuprofen based on the comparative data with Crofelemer.  Further, dose regimen optimization is no more than routine practice in the pharmaceutical art, thus resulting in the practice of claim 11 with a reasonable expectation of success.

	For claim 12, the prior art does not teach the administration of ibuprofen at 6-hour intervals.  However, as mentioned above, as stated above, Frampton teaches that Crofelemer was administered twice a day (see page 1124 under 3. Therapeutic efficacy) which means that at most was administered every 12 hours.
The skilled in the art will be motivated to adjust the dose regimen, including the amount and frequency of administration of ibuprofen in order to optimize the efficacy of the treatment.  Dose regimen optimization is no more than routine practice in the pharmaceutical art, thus resulting in the practice of claim 12 with a reasonable expectation of success.

2) Claim(s) 14 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajah et. al. (Clinical Pharmacology and Therapeutics (2012) 92:287-290), Frampton (Drugs (2013) 73:1121-1129) in view of Devor et. al. (J. Clin. Invest. (1998) 102:679-687) and Greenberg et. al. (US 2019/0161529), as applied to claims 10-12, further in view of Su et. al. (US 2014/0112978).

The prior art teaches all the limitations of claim 14, except for further determining that the HIV positive subject does not have comorbidities like bleeding diseases prior to administering ibuprofen.  However, Su teaches that one of the side effects of ibuprofen is gastrointestinal bleeding (see [0002]).
As such, before the effective filing date of the invention, it would have been prima facie obvious for the skilled in the art to determine if the HIV patient suffers from gastrointestinal bleeding before administering a drug like ibuprofen that causes GI bleeding as a side effect, thus resulting in the practice of claim 14 with a reasonable expectation of success.

The prior art teaches all the limitations of claim 18, except for further monitoring the HIV positive patient for bleeding after administering ibuprofen.  However, Su teaches that one of the side effects of ibuprofen is gastrointestinal bleeding (see [0002]).
As such, before the effective filing date of the invention, it would have been prima facie obvious for the skilled in the art to monitor the HIV patient for gastrointestinal bleeding after administering a drug like ibuprofen that causes GI bleeding as a side effect, thus resulting in the practice of claim 18 with a reasonable expectation of success.

3) Claim(s) 16 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajah et. al. (Clinical Pharmacology and Therapeutics (2012) 92:287-290), Frampton (Drugs (2013) 73:1121-1129) in view of Devor et. al. (J. Clin. Invest. (1998) 102:679-687) and Greenberg et. al. (US 2019/0161529), as applied to claims 10-12, further in view of Kiers et. al. (WO 02/086136, 10-2002)
 
The prior art teaches all the limitations of claims 16-17, except for further administering a clear liquid diet or a soft food diet and an electrolyte supplement after administering ibuprofen.  However, Kiers teaches that during diarrhea there is an increase loss of water and electrolytes in liquid stool.  Dehydration occurs when these losses are not replaced adequately (see page 1 under Background of the invention, lines 10-14).  Diarrhea can be caused by various conditions including HIV (see page 1, line 20-25).
As such, before the effective filing date of the invention, it would have been prima facie obvious for the skilled in the art to administer electrolyte supplements and clear liquids after administering a drug like ibuprofen, in order to overcome the loss of liquid and electrolytes in HIV patients suffering from diarrhea, thus resulting in the practice of claims 16-17 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that: The Thiagarajah reference
Examiner’s response:
First, the title of the Thiagarajah reference is: “CFTR inhibitors for treating diarrheal disease”.
Second, the statement in page 287, column 1: “In secretory diarrheas such as cholera, this balance is perturbed such that fluid secretion predominates” is simply pointing to an example of a diseases wherein diarrhea is prevalent, and by no means it limits the treatment of diarrhea in patients with cholera, since the remining of the reference are referring to diarrhea in general.
Third, the fact that Thiagarajah reference does not teach that the diarrhea was caused by HIV therapy is completely irrelevant, since this is a 103 rejection and as such no one reference teaches all the structural limitations of the claim. The Frampton reference is the one that teaches that CFTR inhibitors are effective in treating diarrhea caused by HIV treatment.  MPEP 2145 IV states:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
Fourth, the fact that Thiagarajah speculates that inhibition of CaCC may also be required, does not deny the fact that CFTR is definitively required, as such the skilled in the art will be motivated to explore CFTR inhibitors, with or without CaCC inhibitory capacity.  Further, Thiagarajah teaches: “The contribution of CaCCs to fluid secretion in various diarrheas is currently not clear” (see page 288, left column).
Fifth, Thiagarajah then provides some examples of molecules that are CFTR inhibitors.  PPQ/BPO and thiazolidines are two of the several groups of compounds disclosed.  Other compounds like DPC and NPPB are more structurally related to ibuprofen.  Regardless of the structures presented by Thiagarajah, it is obvious that the CFTR compounds are not limited to the ones presented in the reference, since any compound that shows CFTR inhibitory activity, regardless of the structure, will be effective in treating diarrhea.  Again, Thiagarajah does not have to tach that ibuprofen is a CFTR inhibitor, since Devor and Greenberg teach that. As stated above: MPEP 2145 IV states: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.

Applicant argues that: The Frampton reference
Examiner’s response:
According to Frampton: 
“Intestinal fluid secretion (e.g. in diarrhea) involves secretion of chloride ions (Cl-) into the intestinal lumen by enterocyte, which establishes the electrochemical driving force for sodium ion (Na+) and water excretion.
A dual inhibitory action of Crofelemer on the two principal Cl- channels in the apical (i.e. lumen-facing) membrane of enterocytes, namely the cyclic adenosine monophosphate (cAMP)-stimulated cystic-fibrosis transmembrane conductance regulator (CFTR) Cl- channel and the calcium-activated Cl- channel (CaCC) TMEM16A may account for the intestinal antisecretory activity of the drug.” (see page 122 under 2. Pharmacological properties).
So, the skilled in the art, knowing that CFTR inhibition is required (see Thiagarajah) and that CaCC may be required (Thiagarajah and Frampton) will be motivated to replace Crofelemer with molecules that either inhibit CFTR alone, or CFTR and CaCC.


Applicant argues that: The Devor reference.
Examiner’s response:
Contrary to Applicant’s assertion, the Devor reference does not teach away from a CFTR mechanism for the treatment of diarrhea.  When Devor states: “These results coupled with the recent results of Edelman and colleagues suggest that the beneficial effect of NSAIDs in CF (Cystic Fibrosis) therapy are unrelated to their effects on CFTR”, it means just that, that the CFTR mechanism is unrelated to the effects observed in the treatment of cystic fibrosis, it does not say it is unrelated to the effects in the treatment of diarrhea.

Applicant argues that: The Greenberg reference.
Examiner’s response:
First, the fact that Crofelemer and ibuprofen are not structurally similar is completely irrelevant, since what is important is that both molecules are “biologically equivalent”, meaning, that regardless of the difference in structures, both compounds behave the same or similarly when it comes to CFTR inhibition.
Second, the reason for replacing Crofelemer with ibuprofen has been extensively discussed above.
Third, if Applicant believes that: ”to select ibuprofen as a replacement for Crofelemer and to dose based on Crofelemer dosing is at best an invitation to experiment”, then Applicant will have to explain the statement made on the response dated 07/11/2022: on page 4, Applicant states: “Appellant has offered a mechanism of action by which ibuprofen inhibits cyclic AMP (cAMP) like Crofelemer”.  In other words, Applicant already acknowledged that ibuprofen and Crofelemer have some biological/mechanistic similarities, that justify the enablement of ibuprofen as a replacement of Crofelemer.   
Further, the only claim that requires ibuprofen dosing is claim 11, the rest of the claims do not require ibuprofen dosing. 

Applicant argues that:
Furthermore, the cited prior art fails to offer any teaching as to the recitation in claim 1 regarding “the proviso that the HIV positive subject is not taking any non-steroidal anti- inflammatory drugs (NSAIDS) prior to administering the ibuprofen.” As such the cited combination fails to teach each and every recitation found in the claims.
Examiner’s response:
None of the prior art teaches or suggests the use of NSAIDs to HIV positive subjects prior to administering a CFTR inhibitor like Crofelemer and/or ibuprofen, as such it is obvious to assume that none of the HIV patients suffering from diarrhea was under NSAIDs prescription before being administered a CFTR inhibitor.  Further, there is nothing in the prior art that teaches that HIV patients suffering from Diarrhea were to be administered a NSAIDs





Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 4, 2022.